DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s election without traverse of the species of (i) the interaction between programmed cell death protein 1 (PD1) and programmed death-ligand 1 (PDL1), (ii) SEQ ID NO: 1, and (iii) pembrolizumab. in the reply filed on 9/26/2022 is acknowledged. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/2022.
Claims 1-18 are pending.

Claims 1-7, and 9-18 are under examination.

Priority
	This application is a national stage entry (371) of PCT/EP2018/082427, filed 11/23/2018, and claims priority from U.K. application GB1806575.5, filed 4/23/2018, and U.K. application GB1719561.1, filed 11/24/2017, which has been acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	Applicant’s IDS submitted 8/13/2020 has been acknowledged and considered. A signed copy is attached hereto.

Specification
	The use of the terms QUIL (Pg. 10), MONTANIDE (10), TWEEN (10), SEPHAROSE (11) and X-VIVO (21), which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, & , or ® following the terms.
	Although the use of trade names and marks used in commerce (i.¢., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
	Claims 3 and 16 are objected to because of the following informalities:
In claims 3 and 16, a claim should stand on its own without relying upon tables. Reliance upon tables should only be made if words cannot define the invention. It is noted that the immunogenic fragments and corresponding SEQ ID NOs are defined in Table 1 of the Specification. Thus, the instant case does not appear to rise to the level of an “exceptional circumstance” wherein reference to specific tables and/or figures is permitted due to necessity. See MPEP § 2173.05:
	“Where possible, claims are to be complete in themselves. Incorporation by reference to a 	specific figure or table "is permitted only in exceptional circumstances where there is no 	practical way to define the invention in words and where it is more concise to incorporate by 	reference than duplicating a drawing or table into the claim. Incorporation by reference is a 	necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 	(Bd. Pat. App. & Inter. 1993) (citations omitted).”
	
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of cancer, does not reasonably provide enablement for a method for the prevention of cancer, and a method for the treatment of any disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 
"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
	Claims 1-10 encompass a method of treating a subject having any disease as evidenced by claim 10.
Claims 12-18, are drawn to a method for the prevention or treatment of cancer in a subject, the method comprising administering to said subject: (i) an immunotherapeutic composition claims comprising a component of an immune system checkpoint, or an immunogenic fragment of said component; and (ii) an anti-cancer antibody.
The nature of invention is cancer treatment, and cancer prevention.
The invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The breadth of the claims encompasses treating and preventing any cancer using the recited compounds. The quantity of experimentation is extremely large in view of the breadth of the claims and the unpredictable nature of cancer prevention and treatment.
Regarding the prevention aspect of the claim, the phrase “prevention of cancer in a subject”, given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, no tissue in the individual who has been treated with the antibody of the invention would develop cancer. There is no evidence, either in the specification or in the prior art, that any antibodies to date can accomplish this goal. The specification presents the results of experiments demonstrating that the antibody may be able to treat cancer. However, there is no support for the prevention of any cancer, or tumor, as is required by the claims, and neither can such support be obtained through reasonable extrapolation of the data or teachings in the art.
Further, in regards to claims 1-10, the specification discloses the cytotoxic killing of cancer cells with an immunogenic fragment of PDL1 and daratumumab in Examples 1 and 2. The specification does not disclose the treatment of any other disease.
No material has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention, it would be reasonable to conclude the claimed invention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent. Nowhere in the art does it show that any drug is effective at preventing cancer. The state of art is that the most common cancer causes and risk factors include chemicals/environment, genetics, infectious agents, radiation, etc. (see cancer information from National Institute of Cancer, 4/29/2010, pages 1 -2). Vogelstein et al. states “no single gene defect ‘causes’ cancer”. Mammalian cells have multiple safeguards to protect them against the potentially lethal effects of cancer gene mutations, and only when several genes are defective does an invasive cancer develop. Thus it is best to think of mutated cancer genes as contributing to, rather than causing cancer” (Vogelstein et al. Nature Medicine, 2004, 10(8): 789-799, see page 789, column 1). Further, Adjiri states “mutations in the DNA do occur and for a multitude of reasons but without necessarily causing cancer.” (Oncol Ther. 2017;5(1):85-101; see Abstract). Given that cancer is caused by many different factors and the mutations of multiple genes, one skilled in the art would not expect that the combination of (i) an immunotherapeutic composition comprising a component of an immune system checkpoint, or an immunogenic fragment of said component; and (ii) an anti-cancer antibody, would prevent any and all cancers. Up to date vaccines against cancer are at best used as a therapeutic and not as a prophylactic. 
Heretofore the art has only recognized the treatment of a cancer.
Further, neither the state of the art nor the specification teaches a preventive effect of the combination of (i) an immunotherapeutic composition comprising a component of an immune system checkpoint, or an immunogenic fragment of said component; and (ii) an anti-cancer antibody, on cancer. The specification shows only working examples in regards to cytotoxic killing of cancer cells with the combination of (i) an immunotherapeutic composition comprising a component of an immune system checkpoint, or an immunogenic fragment of said component; and (ii) an anti-cancer antibody. The Specification does not teach how to prevent or delay the onset of an cancer in an individual. Thus, the claimed method of preventing a cancer using the combination of (i) an immunotherapeutic composition comprising a component of an immune system checkpoint, or an immunogenic fragment of said component; and (ii) an anti-cancer antibody, is not enabled.

Further, none of these working examples and disclosures reasonably provide enablement for treating any disease. For example, regarding the state of the art for anti-CD38 antibodies such as daratumumab recited in claim 7 and the working examples, (Benfaremo D, Gabrielli A. Is There a Future for Anti-CD38 Antibody Therapy in Systemic Autoimmune Diseases? Cells. 2019 Dec 27;9(1):77), even after the filing date of instant application, teaches that despite the fascinating perspectives of targeting CD38 in autoimmune diseases, there are also several potential limitations that should be underlined. Most of them arise from the broader immunomodulatory role of CD38 itself, which is linked to its multifunctional activity as an ecto-enzyme…using a drug that promotes the activity of effector T cells in systemic autoimmune diseases may not be as beneficial…depletion of immunosuppressive and regulatory subtypes may limit the efficacy of anti-CD38 therapies, or, in worst cases, induce a flare of the autoimmune disease…the role of CD38 in the development of autoimmunity and its implications are still controversial, as is the role of regulatory B cells in patients with established autoimmune diseases, in which they have been shown to be already reduced and functionally impaired.” (“3. Potential Limitations of Targeting CD38 in Autoimmune Diseases”). 
Accordingly, one would not be enabled for treating all diseases based on the disclosure of the specification and the state of the art.
Due to the large quantity of experimentation necessary to determine which diseases can be treated/prevented with the immunotherapeutic composition encompassed by the claims, and the preventing effect of the combination of (i) an immunotherapeutic composition comprising a component of an immune system checkpoint, or an immunogenic fragment of said component; and (ii) an anti-cancer antibody, on cancer and the lack of direction/guidance presented in the specification regarding same, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art, which has not established that said diseases can be prevented by the combination of (i) an immunotherapeutic composition comprising a component of an immune system checkpoint, or an immunogenic fragment of said component; and (ii) an anti-cancer antibody, and the breadth of the claims which encompasses disease prevention, undue experimentation would be required of the skilled artisan to use the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (WO 2013/056716, published 4/25/2013, IDS reference 2) further in view of Burns (Expert Opin Orphan Drugs. 2016;4(8):867-873., published online 6/7/2016).
	Andersen ‘716 teaches a vaccine composition comprising PDL1 or peptide fragments thereof capable of eliciting immune responses useful in cancer treatment (Abstract). They state that PD1 is a regulatory molecule that delivers inhibitor signals that maintain T-cell functional silence against their cognate antigens (Pg. 2, Paragraph, second). Its ligand PDL1 is expressed on tumor cells, for example (Pg. 2, Paragraph, second). Thus, interference with PD1 or its ligand PDL1 increases antitumor immunity
(Pg. 2, Paragraph, second). Also, expression of PDL1 on tumors such as pancreas, renal cell, ovarian, head and neck, melanoma correlates with poor clinical outcome (Pg. 2, Paragraph, second). PDL1 on tumors may suppress CD8+ T cells (Pg. 2, Paragraph, second). Their invention targets the cancer by killing PDL1-expressing cancer cells by enabling T cells to recognize the PDL1 expressing cells (Pg. 3, Paragraph, first). They also state a combination of PLD1 and tumor targeting immunotherapies is highly synergistic (Pg. 3, Paragraph, third). They teach use of an immunogenically active peptide fragment of PDL1 as a vaccine to treat cancer (Pg. 5, Paragraph, second). With respect to such a fragment, they teach PDLong1 which is identical to instant SEQ ID NO. 1 (Pg. 67, Paragraph, first). They state that B cells pulsed with this peptide were recognized by CTL (Pg. 67, Paragraph, first). Thus, PDlong1 is an immunogenically active fragment of PDL1 that can be used in the vaccine composition of their invention.
	Their vaccine can be combined with antibodies and immunostimulating substances (Pg. 31, Paragraph, second) including immunostimulating antibodies (Pg. 32, Paragraph, second). Also, CTL responses to PDL1 were found in melanoma patients (Pg. 25, Paragraph, penultimate). Thus, melanoma can be treated with their vaccine (Pg. 27, Paragraph, final).
	Andersen ‘716 further teaches a method of treating a cancer comprising administering the vaccine composition and described above (Pg. 73-74, claims 43-46).
	Andersen ‘716 does not teach administering pembrolizumab.
	This deficiency is made up for by Burns.
	Burns teaches Pembrolizumab provides durable responses and represents a major advancement in the treatment options for patients with advanced melanoma. Burns teaches monotherapy with pembrolizumab has been shown to increase survival of patients with melanoma (pages 4-6, “5. Clinical Efficacy”). Combination of pembrolizumab with other immunomodulatory agents, oncolytic viruses (talimogene laherparepvec), targeted therapies, and traditional chemotherapies is being tested clinically (Page 6, “6. Combinations”). Thus, the prior art was well-aware of use of pembrolizumab to treat melanoma.
	Taken all together, it would have been obvious to treat a subject with melanoma with a vaccine composition comprising PDLong1 to activate a T cell response against the melanoma cells expressing PDL1 in the tumor microenvironment and to further to combine this immunization with pembrolizumab, since this antibody is an immune checkpoint inhibitor (immunostimulatory antibodies as taught by Andersen ‘716) and is taught to treat melanoma. It is obvious to combine pembrolizumab and PDLong1 in a therapeutic regimen to treat melanoma since all are taught in the prior art for this purpose. “It is prima facie obvious lo combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (OCPA 1980) (citations omitted). Similarly, it is equally obvious to combine therapeutic agents into one regimen when all are known to be used for the same purpose, such as treating melanoma as here. This combination therapy would
provide the advantage of aggressively treating the melanoma via multiple mechanisms, promoting patient survival. Thus, the combined teachings above clearly render the claims above obvious.
	In regards to claim 1, the increase in therapeutic benefit of pembrolizumab, a therapeutic anti-PD1 antibody, would necessarily follow from the administration of the immunogenic fragment of PDL1, as evidenced by the instant specification page 24, lines 10-16, “an immunotherapeutic composition / immunomodulatory vaccine may potentiate the ADCC effect of therapeutic antibodies in general”.
	In regards to claim 9, the steps of (a) and (b), could only be conducted simultaneously, separately, or sequentially. Thus the limitations are met from the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, and 9-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 9,669,078 B2 in view of Burns (Expert Opin Orphan Drugs. 2016;4(8):867-873., published online 6/7/2016).
	Patented claim 1 is drawn to a vaccine composition comprising a PDL1 peptide fragment and an adjuvant. This peptide can be SEQ ID NO. 23 (claim 14) which is identical to instant SEQ ID NO. 1. 
	Patented claims 11-12 is drawn to a method of treating cancer comprising administering the vaccine composition above.
	The U.S. patent does not claim further administering pembrolizumab.
	This deficiency is made up for by Burns.
	Burns teaches Pembrolizumab provides durable responses and represents a major advancement in the treatment options for patients with advanced melanoma. Burns teaches monotherapy with pembrolizumab has been shown to increase survival of patients with melanoma (pages 4-6, “5. Clinical Efficacy”). Combination of pembrolizumab with other immunomodulatory agents, oncolytic viruses (talimogene laherparepvec), targeted therapies, and traditional chemotherapies is being tested clinically (Page 6, “6. Combinations”). Thus, the prior art was well-aware of use of pembrolizumab to treat melanoma.
	Taken all together, it would have been obvious to treat a subject with a cancer, e.g. melanoma with a vaccine composition of the U.S. patent and to further to combine this immunization with pembrolizumab, since this antibody is taught to treat cancer, e.g. melanoma. It is obvious to combine pembrolizumab and the vaccine composition of the U.S. patent in a therapeutic regimen to treat melanoma since all are taught in the prior art for this purpose. “It is prima facie obvious lo combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (OCPA 1980) (citations omitted). Similarly, it is equally obvious to combine therapeutic agents into one regimen when all are known to be used for the same purpose, such as treating melanoma as here. This combination therapy would provide the advantage of aggressively treating the cancer e.g. melanoma via multiple mechanisms, promoting patient survival. Thus, the combined teachings above clearly render the claims above obvious.
	In regards to claim 1, the increase in therapeutic benefit of pembrolizumab, a therapeutic anti-PD1 antibody, would necessarily follow from the administration of the immunogenic fragment of PDL1, as evidenced by the instant specification page 24, lines 10-16, “an immunotherapeutic composition / immunomodulatory vaccine may potentiate the ADCC effect of therapeutic antibodies in general”.
	In regards to claim 9, the steps of (a) and (b), could only be conducted simultaneously, separately, or sequentially. Thus the limitations are met from the prior art.

Claims 1-7, and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-27 of copending Application No. 17/468,263 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Copending application claim 1 is drawn to a method of treating a cancer in a subject in need thereof, comprising administering to the subject: (i) a first peptide consisting of SEQ ID NO: 3 and a second peptide consisting of SEQ ID NO: 32; and (ii) an immunomodulatory agent which blocks or inhibits the interaction between PD1 and PDL1. SEQ ID NO. 32 is identical to instant SEQ ID NO. 1. 
	Copending application claim 26 is drawn to the method above, wherein the immunomodulatory agent is pembrolizumab.
	In regards to claim 1, the increase in therapeutic benefit of pembrolizumab, a therapeutic anti-PD1 antibody, would necessarily follow from the administration of the immunogenic fragment of PDL1, as evidenced by the instant specification page 24, lines 10-16, “an immunotherapeutic composition / immunomodulatory vaccine may potentiate the ADCC effect of therapeutic antibodies in general”.
	In regards to claim 9, the steps of (a) and (b), could only be conducted simultaneously, separately, or sequentially. Thus the limitations are met from the prior art.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, and 9-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/827,277 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Copending application claim 1 is drawn to a PDL1 peptide fragment. This peptide can be SEQ ID NO. 89 (claims 14 and 16) which is identical to instant SEQ ID NO. 1. 
	Copending application claims 5-6, and 14 are drawn to an immunotherapeutic composition comprising a) the PD-L1 peptide fragment; and b) an adjuvant; for use in a method for treatment or preven- tion of a disease, disorder or condition selected from cancer, when administered simultaneously or sequentially with an additional cancer therapy, such as an immune system checkpoint inhibitor, and antibodies.
	The copending application does not claim pembrolizumab as the immune system checkpoint inhibitor or antibody.
	This deficiency is made up for by Burns.
	Burns teaches Pembrolizumab provides durable responses and represents a major advancement in the treatment options for patients with advanced melanoma. Burns teaches monotherapy with pembrolizumab has been shown to increase survival of patients with melanoma (pages 4-6, “5. Clinical Efficacy”). Combination of pembrolizumab with other immunomodulatory agents, oncolytic viruses (talimogene laherparepvec), targeted therapies, and traditional chemotherapies is being tested clinically (Page 6, “6. Combinations”). Thus, the prior art was well-aware of use of pembrolizumab to treat melanoma.
	Taken all together, it would have been obvious to treat a subject with a cancer, e.g. melanoma with the composition of the copending application and to further to combine this with pembrolizumab, since this antibody is taught to treat cancer, e.g. melanoma. It is obvious to combine pembrolizumab and the composition of the copending application in a therapeutic regimen to treat cancer e.g. melanoma since all are taught in the prior art for this purpose. “It is prima facie obvious lo combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (OCPA 1980) (citations omitted). Similarly, it is equally obvious to combine therapeutic agents into one regimen when all are known to be used for the same purpose, such as treating melanoma as here. This combination therapy would provide the advantage of aggressively treating the cancer e.g. melanoma via multiple mechanisms, promoting patient survival. Thus, the combined teachings above clearly render the claims above obvious.
	In regards to claim 1, the increase in therapeutic benefit of pembrolizumab, a therapeutic anti-PD1 antibody, would necessarily follow from the administration of the immunogenic fragment of PDL1, as evidenced by the instant specification page 24, lines 10-16, “an immunotherapeutic composition / immunomodulatory vaccine may potentiate the ADCC effect of therapeutic antibodies in general”.
	In regards to claim 9, the steps of (a) and (b), could only be conducted simultaneously, separately, or sequentially. Thus the limitations are met from the prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643   


/HONG SANG/Primary Examiner, Art Unit 1643